DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokunaga, Hiroyuki (EP 1314563 A2) (hereinafter Tokunaga, Hiroyuki).
Regarding Claim 1, Tokunaga, Hiroyuki teaches an ejection head chip (see Fig. 8B) for a fluid ejection device (not shown Figures) [Paragraph 0032] comprising, a silicon substrate (101, Fig.1) and a fluid ejector stack (207, 208, 209, 212, 213, Figs. 3A-5B) deposited on the silicon substrate (101), wherein at least one metal layer (208/212, Fig. 4B and 5A) of the fluid ejector stack (207, 208, 209, 212, 213)  is isolated from a fluid supply (222) via etched in the ejection head chip (see Fig. 8B) by an encapsulating material (213, 214) [Paragraphs 0071-0079, 0086].

Regarding Claim 2, Tokunaga, Hiroyuki teaches the ejection head chip (see Fig. 8B), wherein a silicon shelf width between the fluid supply via and the fluid ejector stack ranges from about 0 to about 20 microns [Paragraph 0077, 3000 angstroms converts to 0.3 microns].

Regarding Claim 3, Tokunaga, Hiroyuki teaches the ejection head chip (see Fig. 8B), wherein the at least one metal layer comprises tantalum [Paragraphs 0072, 0075]

Regarding Claim 4, Tokunaga, Hiroyuki teaches the ejection head chip (see Fig. 8B), wherein the fluid supply via (222, Fig. 8B) is etched in the silicon substrate from a fluid ejector stack side of the substrate (101) using a deep reactive ion etch (DRIE) process [Paragraphs 0084-0086, see Figs. 7A-7B & 8A-8B].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokunaga, Hiroyuki (EP 1314563 A2) (hereinafter Tokunaga, Hiroyuki).
Regarding Claim 5, Tokunaga, Hiroyuki teaches the ejection head chip (see Fig. 8B), wherein the fluid supply (222) via has a minimum width ranging from about 60 to about 520 microns [Paragraphs 0071-079, 0086].
Tokunaga, Hiroyuki fails to explicitly teach wherein the fluid supply via has a minimum width ranging from about 60 to 520 microns. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a fluid supply via has a minimum width raging from about 60 to 520 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  The combination of the holdings of In re Aller with the teachings of Tokunaga, Hiroyuki is for the purposes of improving durability of the ejector stack [Tokunaga, Hiroyuki, Paragraph 0077].

Regarding Claim 10, Tokunaga, Hiroyuki teaches the ejection head chip (see Fig. 8B), wherein the at least one metal layer (208/212, Fig. 4B and 5A) is isolated from an edge of the fluid supply via (222) by from about 1.5 to about 2.5 microns of encapsulating material (213, 214) [Paragraphs 0071-0079, see Fig. 8B]
Tokunaga, Hiroyuki fails to explicitly teach wherein the at least one metal layer is isolated from an edge of the fluid supply via by from about 1.5 to about 2.5 microns of encapsulating material.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide at least one metal layer is isolated from an edge of the fluid supply via by from about 1.5 to about 2.5 microns of encapsulating material since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233.  The combination of the holdings of In re Aller with the teachings of Tokunaga, Hiroyuki is for the purposes of improving durability of the ejector stack [Tokunaga, Hiroyuki, Paragraph 0077].
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 6-9 is the inclusion of the limitation an ejection head chip that includes an encapsulating material comprising silicon oxide or silicon dioxide derived from a chemical vapor deposition of an organic silicon compound as a protective overcoat layer.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 11-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claims 11-18 is the inclusion of the method for reducing a silicon width between a fluid via and a fluid ejector stack that includes the method steps of applying an etch mask to the fluid ejector stack to define a location for the fluid supply via, and etching the fluid supply via in the silicon substrate with a minimum width ranging from about 60 to about 520 microns, to provide a silicon shelf having a width ranging from about 0 to about 20 microns.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853